                                                      Case 2:20-cv-01382-JCM-VCF Document 62 Filed 09/15/21 Page 1 of 2




                                                  1 Scott S. Thomas, NV Bar No. 7937
                                                    sst@paynefears.com
                                                  2 Sarah J. Odia, NV Bar No. 11053
                                                    sjo@paynefears.com
                                                  3 PAYNE & FEARS LLP
                                                    6385 S. Rainbow Blvd., Suite 220
                                                  4 Las Vegas, Nevada 89118
                                                    Telephone: (702) 851-0300
                                                  5 Facsimile: (702) 851-0315
                                                    Attorneys for Capitol Specialty Insurance
                                                  6 Corporation

                                                  7
                                                                                   UNITED STATES DISTRICT COURT
                                                  8
                                                                                          DISTRICT OF NEVADA
                                                  9
                                                 10   CAPITOL SPECIALTY INSURANCE                        Case No.: 2:20-cv-1382-JCM-VCF
                                                      CORPORATION, a Wisconsin corporation,
                                                 11   as assignee of UNITED CONSTRUCTION
PAYNE & FEARS LLP




                                                      COMPANY,                                           CAPITOL SPECIALTY INSURANCE
                                                 12                                                      CORPORATION AND STEADFAST
               6385 S. RAINBOW BLVD, SUITE 220




                                                                     Plaintiff,                          INSURANCE COMPANY’S JOINT
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW




                                                                                                         UNOPPOSED MOTION TO EXTEND
                         (702) 851-0300




                                                 14           v.                                         THE TIME FOR CAPITOL SPECIALTY
                                                                                                         TO FILE A REPLY IN SUPPORT OF ITS
                                                 15   STEADFAST INSURANCE COMPANY, a                     MOTION TO COMPEL (ECF No. 58)
                                                      Delaware corporation; ARCH SPECIALTY
                                                 16   INSURANCE COMPANY, a Missouri                      [FIRST REQUEST]
                                                      Corporation; and RHP MECHANICAL
                                                 17   SYSTEMS, a Nevada corporation, STATE
                                                      NATIONAL INSURANCE COMPANY,
                                                 18   INC., a Texas corporation; and AXIS
                                                      SURPLUS INSURANCE COMPANY, an
                                                 19   Illinois corporation,
                                                 20
                                                                     Defendants.
                                                 21

                                                 22          Plaintiff CAPITOL SPECIALTY INSURANCE CORPORATION (“CapSpecialty”), and
                                                 23 Defendant STEADFAST INSURANCE COMPANY (“Steadfast,” and together with Capitol

                                                 24 Specialty, the “Parties”), by and through their counsel, jointly move this Court to extend the deadline

                                                 25 for CapSpecialty to file a reply in support of its Motion to Compel Steadfast to Produce Documents

                                                 26 [ECF No. 58] (the “Motion”) filed on August 26, 2021. CapSpecialty’s Reply brief is currently due on

                                                 27 September 16, 2021, and the Parties request that the Court move the deadline by one-week to

                                                 28
                                                      Case 2:20-cv-01382-JCM-VCF Document 62 Filed 09/15/21 Page 2 of 2




                                                  1 September 23, 2021. This is the Parties’ first request to extend a deadline associated with

                                                  2 CapSpecialty’s Motion.

                                                  3           The Parties seek to extend the deadline based on the current workloads and litigations

                                                  4 calendars of counsel for CapSpecialty. Specifically, counsel for CapSpecialty has a deposition

                                                  5 scheduled out of state on September 16, and needs time to prepare for the deposition from September

                                                  6 13 through 15, and will not have time to prepare a reply brief during that time period. No hearing has

                                                  7 been set on CapSpecialty’s Motion and no party will be prejudiced by the brief extension being jointly

                                                  8 sought.

                                                  9           Accordingly, the Parties request that this Court extend the deadline for CapSpecialty to file a
                                                 10 Reply in Support of its Motion to Compel Steadfast to Produce Documents to September 23, 2021.

                                                 11   Dated: September 13, 2021                              Dated: September 13, 2021
PAYNE & FEARS LLP




                                                 12   PAYNE & FEARS LLP                                      MORALES FIERRO & REEVES
               6385 S. RAINBOW BLVD, SUITE 220
                  LAS VEGAS, NEVADA 89118




                                                 13
                      ATTORNEYS AT LAW


                         (702) 851-0300




                                                      By: /s/ Sarah J. Odia                                  By: /s/ Ramiro Morales
                                                 14       Scott S. Thomas, Esq.                                  Ramiro Morales, Esq.
                                                          Sarah J. Odia, Esq.                                    600 Tonopah Drive, Suite 300
                                                 15       6385 S. Rainbow Blvd., Suite 220                       Las Vegas, Nevada 89106
                                                          Las Vegas, Nevada 89118
                                                 16
                                                      Attorneys for Plaintiff CAPITOL SPECIALTY              Attorneys for Defendant STEADFAST
                                                 17   INSURANCE CORPORATION                                  INSURANCE CORPORATION
                                                 18

                                                 19

                                                 20                                                   ORDER

                                                 21 IT IS SO ORDERED:
                                                               9-15-2021
                                                 22 DATED: _________________

                                                 23
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28


                                                                                                        2 of 2
